Citation Nr: 1503522	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected congenital abnormality of the left 5th toe with residuals of recurrent painful corn formation of the left 5th toe, recurrent plantar/heel keratosis of the left foot, chronic left foot edema, Metatarsalgia of the left foot, heel spur, and chronic left foot pain (left foot disability). 

2.  Entitlement to service connection for a psychiatric disorder. 

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1976. 

The issues of entitlement to an evaluation in excess of 20 percent for the service-connected left foot disability and entitlement to service connection for a psychiatric disorder come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

During his September 2014 Board hearing, the Veteran testified that his service-connected left foot disability prevented him from working.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for an evaluation in excess of 20 percent for his service-connected left foot disability, he was last afforded a VA examination in November 2008.  However, since this examination the Veteran has undergone two additional surgeries on his left foot in May 2009 and January 2010.  During his September 2014 Board hearing, the Veteran stated that it hurt every time he walked and that painful calluses had developed on his left foot since his most recent surgeries requiring him to visit the podiatry clinic every six to eight weeks for pain management.  This evidence suggests that the service-connected left foot disability has worsened since the last VA examination.  Therefore, a contemporaneous examination is needed to determine the current level of severity of the left foot disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disability currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected left foot disability, which is currently on appeal.  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

Finally, with regard to the Veteran's claim for service connection for a psychiatric disorder, the record contains treatment records for November 2008.  However, during a mental health examination in February 2009, the examiner indicated that the Veteran first received mental health treatment in May of 1998.  Additionally in a September 2014 letter, Mr. R., a VA clinical social worker, stated that the Veteran was receiving current treatment for depression and had been receiving such treatment since November 2008.  The treatment records prior to November 2008 and after November 2008 are missing from the record and should be obtained.  Lastly, the Veteran has not been afforded a VA examination to determine the etiology of his depression.  The Veteran contends that he first began to experience fear and depression during service when he was beaten by his drill instructor and singled out.  Thus, a remand is necessary to afford the Veteran an examination to determine the etiology of his depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  Obtain all outstanding VA mental health treatment records dated prior to November 2008 and after November 2008.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  

3.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disorder.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's disorder was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's September 2014 Board hearing testimony and the Veteran's contention that his depression is related to being singled out and beaten by his drill instructor during active service.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected left foot disability and the functional impairment resulting from the service-connected disability.  

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5284.  



Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




